United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2731
                                   ___________

Rickey George,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Arkansas.
David Miller; Tammy Sanders; Archie *
Westmoreland; Does, all county           *     [UNPUBLISHED]
employees that signed affidavits against *
plaintiff Rickey George,                 *
                                         *
             Appellees.                  *
                                   ___________

                             Submitted: March 9, 2012
                                Filed: March 14, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Rickey George appeals from the order of the District Court1 dismissing his pro
se complaint. After careful de novo review, see Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam), we affirm for the reasons stated by the District Court.
See 8th Cir. R. 47B.
                       ______________________________

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.